Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Gross publication wherein it discloses an apparatus for controlling avoidance for an emergency vehicle, the apparatus.  (See Figs. 1, 3a - 3b, 4 - 7, Col. 3, Lines 2 - 15.  In particular, see Figs. 1 and 3a. 

    PNG
    media_image1.png
    464
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    352
    676
    media_image2.png
    Greyscale

See Col. 3, Lines 2 - 15, "an emergency vehicle collision avoidance system including a plurality of emergency vehicles… determining direction of travel of the emergency vehicle and a transceiver arranged to transmit direction signals indicative of the direction of travel of the emergency vehicle. The transceivers also are arranged to receive signals indicative of direction of travel of other emergency vehicles within range 
However, the prior art does not teach, or suggest every element of independent claims 1, 8, 15, and 25. As such, a person skilled in the art would not modify Gross, or any other combination thereof, to provide the method for a communication device to receive traveling data from vehicles traveling in a specific section on an expected traveling path of the emergency vehicle;
a determination device to identify locations of the vehicles from the received traveling data and to determine at least one control vehicle based on the identified locations of the vehicles; and
a controller to determine an avoidance control time point of each control vehicle based on an expected approach time of the emergency vehicle to the control vehicle, and to transmit a control message to the control vehicle based on the avoidance control time point of the control vehicle,
wherein the controller:
determines whether to change a lane of the control vehicle and
generates the control message for the control vehicle, based on the determination of whether to change the lane of the control vehicle,
wherein the controller:
determines to change a traveling lane of the control vehicle when a traveling speed of the control vehicle is a reference speed or more; and 
determines to move the control vehicle within the traveling lane when the traveling speed of the control vehicle is less than the reference speed.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a communication device to receive traveling data from vehicles traveling in a specific section on an expected traveling path of the emergency vehicle;
a determination device to identify locations of the vehicles from the received traveling data and to determine at least one control vehicle based on the identified locations of the vehicles; and
a controller to determine an avoidance control time point of each control vehicle based on an expected approach time of the emergency vehicle to the control vehicle, and to transmit a control message to the control vehicle based on the avoidance control time point of the control vehicle,
wherein the controller:
determines whether to change a lane of the control vehicle and
generates the control message for the control vehicle, based on the determination of whether to change the lane of the control vehicle,
wherein the controller:
determines to change a traveling lane of the control vehicle when a traveling speed of the control vehicle is a reference speed or more; and 
determines to move the control vehicle within the traveling lane when the traveling speed of the control vehicle is less than the reference speed.
In particular, the prior art is silent in teaching, or suggesting a method for a determination device to identify locations of the vehicles from the received traveling data and to determine at least one control vehicle based on the identified locations of the vehicles; and
a controller to determine an avoidance control time point of each control vehicle based on an expected approach time of the emergency vehicle to the control vehicle, and to transmit a control message to the control vehicle based on the avoidance control time point of the control vehicle, and
        determines to change a traveling lane of the control vehicle when a traveling speed of the control vehicle is a reference speed or more; and 
determines to move the control vehicle within the traveling lane when the traveling speed of the control vehicle is less than the reference speed.   Emphasis added.


Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661